Citation Nr: 1503603	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  14-25 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to accrued benefits. 


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1976.  He died in November 2011.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Cheyenne, Wyoming Department of Veterans Affairs Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In her July 2014 substantive appeal, the appellant requested a hearing before a member of the Board by videoconference.  That hearing was scheduled for December 2, 2014.  However, the appellant failed to appear.  In a statement received by the Board on December 30, 2014, the appellant reported that she did not receive notification of the scheduled hearing as the notification letter was sent to the wrong address and she requested another hearing be rescheduled.  

The Board finds that the appellant's motion to reschedule the Board videoconference hearing was made for good cause and is therefore granted.  As she has not yet been provided a subsequent opportunity for a hearing before the Board, the RO should schedule a Board videoconference hearing on remand.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Schedule the appellant for a videoconference hearing before the Board, ensuring that notification of the hearing is mailed to the correct address of record.  Notify the appellant of the date, time, and location of the hearing.  Once the hearing is conducted, or in the event the appellant cancels the hearing request or fails to report for the hearing, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

